In a proceeding for leave to file a late notice of claim, petitioners appeal from an order of the Supreme Court, Kings County (Kartell, J.), dated April 10, 1980, which granted respondents’ motion, designated as one for “reconsideration, and renewal” of a prior order of the same court, dated November 3, 1977, which prior order had, inter alia, granted leave to the petitioners to serve a late notice of claim upon the respondents, and upon renewal, “rescinded” its original order and denied petitioners’ application to file a late notice of claim. Order reversed, on the law, with $50 costs and disbursements, and respondents’ motion is denied as untimely. Respondents’ motion for “reconsideration, and renewal” was, in reality, a motion for reargument, no new matter having been presented which was unavailable to respondents prior to the order dated November 3, 1977 (see Matter of Samson v County of Nassau, 78 AD2d 657). As such, the motion was clearly untimely since a motion for reargument may not be made after the time to appeal from the original order has expired (cf. Matter of Huie [Furman], 20 NY2d 568, 572; Foley v Roche, 68 AD2d 558, 568). Mollen, P.J., Damiani, Gulotta and Cohalan, JJ., concur.